Citation Nr: 1029562	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-31 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than April 10, 2006, 
for the assignment of the 70 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).

The issue entitlement to reimbursement for medical 
expenses of being referred has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
disability tantamount to occupational and social impairment, with 
deficiencies in most areas.

2.  The Veteran filed his claim for an increased rating for PTSD 
on April 10, 2006.

3.  It is not factually ascertainable from the medical evidence 
of record that within the year prior to April 10, 2006, the 
Veteran's service-connected PTSD warranted a rating of 70 
percent.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an effective date earlier than April 10, 
2006, for the assigned 70 percent rating for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in June 2006, 
before the initial adjudication of the claims, and again in June 
2008.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The notifications included the criteria for assigning disability 
ratings and for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) reporting the results of its reviews 
of the issues on appeal and the text of the relevant portions of 
the VA regulations.

Additionally, the notices informed the Veteran that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, and 
their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured an examination in 
furtherance of his claim.  The Board observes that the Veteran 
identified to the July 2006 VA examiner that he was followed as 
an outpatient at the VA Medical center is Saginaw, Michigan where 
he received counseling.  The RO obtained the Veteran's VA medical 
records, and they do not include any mental health counseling 
treatment records; there is not indication and the Veteran has 
not contended that his VA treatment records are incomplete.  
Moreover, in a November 2007 statement from the Veteran's wife, 
she indicated that the Veteran did not receive any treatment for 
his PTSD.  Therefore, the Board finds that a remand to obtain 
mental health treatment records is not necessary.  VA has no duty 
to inform or assist that was unmet.

A VA opinion with respect to the rating issue was obtained in 
July 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the July 2006 VA opinion obtained in this case was sufficient, as 
it was predicated on a full reading of the VA and post-service 
medical records in the Veteran's claims file.  It considers all 
of the pertinent evidence of record, including the statements of 
the appellant; provides explanations for the opinions stated; and 
provides the medical information necessary to apply the 
appropriate rating criteria.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the rating issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has 
already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 
58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do not 
give past medical reports precedence over current findings.  Id.

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
a staged rating is not warranted in this claim.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 70 percent 
evaluation is warranted if the evidence establishes there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130 (2009).

A 100 percent evaluation is warranted if the evidence establishes 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting oneself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of the 
types and degrees of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442-43 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's disability 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).  
When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV).  

A GAF score of 41-50 is indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g. no friends, unable to keep a job).  

Analysis

The Veteran contends that his PTSD symptomatology is more 
disabling than the symptomatology contemplated by the currently 
assigned 70 percent rating.

The Veteran was afforded a VA examination in July 2006.  His 
claims file was reviewed.  The examiner noted that since the last 
VA examination in March 2004, there had been no significant 
changes in the Veteran's marital status, occupational situation, 
or his living accommodations.  The Veteran lived with his wife.  
The Veteran was casually dressed and neatly groomed.  He was 
alert, fully oriented and spontaneously conversational.  His 
speech was fluent and goal-directed; rate, flow and intensity 
were somewhat increased.  He had logical thought processes, 
critical judgment and limited insight.  His memory was 
characterized by lacunae for recent information, but memory was 
grossly intact for remote data.  Concentration and attentional 
focus were poor.  He was not presently thought disordered, nor 
was he delusional.  He denied auditory and visual hallucinations.  
Mood was euthymic and affect was broad - appropriate in kind and 
intensity to the content of his verbalizations.  He admitted to 
chronic irritability.  He complained of difficulty sleeping.  At 
that time, the Veteran was independent in feeding, dressing and 
personal hygiene activities.  He preferred not to socialize much.  
His GAF score was 45.  The examiner opined that since the 
previous VA examination, the Veteran had experienced neither a 
remission nor an abatement of his symptoms; rather, his symptoms 
had become more frequent in occurrence and of greater intensity.  
His present level of symptoms was opined to be moderate to 
severe; the examiner noted that they assigned a GAF score of 45 
on the basis of present symptom level and profound occupational 
impairment.

A statement from the Veteran dated in November 2007 indicates 
that his wife fed him and bathed him.  He reported having 
nightmares and difficulty sleeping.  A statement from his wife, 
also dated in November 2007, reveals that the Veteran had panic 
attacks.  She did not indicate that she had to assist the Veteran 
with his personal hygiene.

The Board observes that the Veteran was awarded a total rating 
based on individual employability due to service-connected 
disability (TDIU) by a rating decision dated in September 2008.  
The basis for that award was the Veteran's 70 percent rating for 
his PTSD.

Here, the Board finds that based upon a review of the evidence, 
the Veteran's PTSD more nearly approximates the assigned 70 
percent rating and that a higher rating is not warranted.

The evidence does not show total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting oneself or others; disorientation to time or place; 
and  memory loss for names of close relatives, own occupation, or 
own name.

The Board acknowledges the Veteran's statement indicating that he 
needed his wife's assistance to perform daily activities of 
personal hygiene.  Nevertheless, the evidence does not show that 
his PTSD symptoms equate to total occupational and social 
impairment.  Rather, the examiner opined that the Veteran had 
profound occupational impairment, and the Veteran's level of 
symptoms was opined to be moderate to severe.  In this regard, 
the Board notes that the Veteran's GAF score at the VA 
examination was 45.  As noted above, GAF scores of 41-50 are 
indicative of serious symptoms.  The Board notes that the score 
of 45 is consistent with a 70 percent rating.  

The Board notes that, while important, the GAF scores assigned in 
a case are not dispositive of the evaluation and must be 
considered in light of the actual symptoms of the Veteran's 
disorder.  See 38 C.F.R. § 4.126(a).  In this case, the extent 
and severity of the Veteran's PTSD reported and/or shown are 
suggestive of occupational and social impairment, with 
deficiencies in most areas; i.e. the level of impairment 
contemplated in the assigned 70 percent rating for psychiatric 
disabilities.

The Board acknowledges that the Veteran is in receipt of TDIU 
based on his PTSD.  Nevertheless, even though the Veteran has 
been found unemployable by the RO due to his PTSD, the evidence 
does not show that the Veteran's PTSD symptomatology equates to 
total occupational and social impairment.  Although the Veteran 
does have occupational impairment that prevents him for obtaining 
and maintaining substantial employment, the evidence does not 
show total impairment.  Moreover, the evidence does not show 
total social impairment, nor does the evidence shows that the 
Veteran has the symptomatology contemplated in a 100 percent 
rating.

For the reasons set forth above, the Veteran's PTSD cannot be 
said to equate to the criteria required for a 100 percent rating 
at any time during the pendency of this claim.  In other words, 
the disability picture evident in the record demonstrates that 
the Veteran's PTSD is adequately evaluated by the 70 percent 
rating.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to an increased rating for PTSD is 
denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2009).

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record does 
not demonstrate that the PTSD disability has resulted in frequent 
periods of hospitalization.  § 3.321.  It is undisputed that the 
Veteran's PTSD disability has an adverse effect on employability, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Additionally, the 
Veteran is currently in receipt of TDIU, which takes into account 
the effect on his employability.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.  


Earlier Effective Date

The effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable that 
an increase in disability has occurred if a claim is received 
within one year of such date.  Otherwise, the effective date is 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  The 
Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in disability 
precedes a claim for an increased disability rating; otherwise 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).

Three possible dates may be assigned depending on the facts of a 
case:  (1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase 
in disability precedes the claim by a year or less, the date that 
the increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability 
precedes the claim by more than a year, the date that the claim 
is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 
10 Vet. App. at 126.

Thus, determining an appropriate effective date for an increased 
rating under the effective date regulations involves an analysis 
of the evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  Any communication or action 
indicating an intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if the formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of the receipt of the informal claim.  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be accepted as 
a claim. 38 C.F.R. § 3.155.

Analysis

Historically, by an April 2004 rating decision, service 
connection was granted for PTSD and a 30 percent rating was 
assigned effective January 13, 2004, the date the claim was 
received.  The Veteran subsequently filed a substantive appeal in 
April 2004, which was accepted as a notice of disagreement with 
the rating assigned for the Veteran's PTSD.  A statement of the 
case was sent to the Veteran on August 17, 2004.  The Veteran 
contends that he perfected an appeal from the April 2004 rating 
decision by submitting substantive appeals in February 2006 and 
April 2007.  The Veteran contends that he submitted his 
substantive appeals to his representative and that they failed to 
forward them to the RO.  In essence, the Veteran appears to argue 
that the assigned 70 percent rating should be effective from 
January 13, 2004, the date he initially filed for service 
connection.

In support of his contention, the Veteran submitted a copy of a 
substantive appeal, dated in February 2006, along with copies of 
certified mail receipts to his representative dated in June 2006 
and April 2007.  There is no indication that the pieces of 
certified mail contained substantive appeals.  Moreover, the 
February 2006 substantive appeal does not contain any date stamp 
indicating receipt by the RO or the Veteran's representative.

The Court of Appeals for Veterans Claims (Court) has applied a 
presumption of regularity to all manner of VA processes and 
procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  
In applying this legal principle to the present instance, the 
presumption of regularity applies to VA's actions following 
receipt of a claim.  It is presumed that VA properly processed 
all claims submitted by the Veteran or his representative, 
including affixing evidence of the date of receipt by VA, and 
associating the claim with the claims folder.  Clear evidence is 
required to rebut the presumption of regularity.  See id.; see 
also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).

In reviewing the evidence of record, the Board finds that the 
presumption of regularity has not been rebutted.  Although the 
Veteran contends that submitted a substantive appeal in February 
2006 and April 2007, the claims file does not contain a copy of 
the Veteran's substantive appeal with evidence of the date of 
receipt by VA in the claims file.  Additionally, a review of the 
Veterans Appeals Control and Locator System (VACOLS) indicates 
that no substantive appeal was ever received by the RO.  Without 
evidence to the contrary and with the presumption of regularity 
of the official acts of public officers, the Board must conclude 
that any mail sent to the RO by the Veteran or his representative 
would have been received and associated with the claims file.  
See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Board 
finds the Veteran's assertion that he sent substantive appeals in 
February 2006 and April 2007, along with a copy of the February 
2006 appeal and certified mail receipts, is not sufficient to 
rebut the presumption of regularity in the administrative 
process.  A photocopy of the appeal and certified mail receipt 
does not show that such appeal was ever received by the RO.  The 
Board acknowledges the Veteran's assertion that his 
representative failed to forward the substantive appeal.  In this 
regard, although the copies of the certified mail receipts show 
that mail was sent to the representative there is no indication 
that the envelopes contained substantive appeals.  Furthermore, 
there is no contemporaneous correspondence from the RO to the 
Veteran suggesting that a substantive appeal of the initial 
disability evaluation had been received.  Additionally, the 
Veteran's representative has not indicated receipt of the 
substantive appeals.  In sum, the evidence does not show that any 
substantive appeal was received by the RO.

Moreover, even of the substantive appeals had been submitted to 
the RO as asserted, they would not have been timely.  In this 
regard, the Board notes that notice of the April 2005 rating 
decision was sent to the Veteran on April 15, 2004; notice of the 
statement of the case (SOC) was sent on August 17, 2004.  A 
substantive appeal must be received within 60 days from the date 
the SOC was sent to the Veteran, or within the remainder of the 
1-year period of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302 (2009).

A veteran may request an extension of the 60-day period for 
filing a substantive appeal for good cause.  The request for such 
an extension should be in writing and must be made prior to the 
expiration of time for filing the substantive appeal. 38 C.F.R. 
§§ 20.202, 20.303 (2009).  

In this case, even if a substantive appeal was received by the RO 
in February 2006, it would have been untimely, as it would have 
been received almost two years after the rating decision, and 
more than one year after the SOC.  There is no indication that 
the Veteran filed any extension for the filing of a substantive 
appeal.  The Board acknowledges that a substantive appeal is not 
a jurisdictional requirement and that the timeliness requirement 
may be waived implicitly or explicitly, such as where the RO's 
actions indicate that an appeal was perfected or that a timely 
substantive appeal was received.  Percy v. Shinseki, 23 Vet. App. 
37, 44-47 (2009).  In this regard, there is no evidence that even 
if the substantive appeal was received, that the timeliness 
requirement was waived.

In sum, the Board finds that no appeal from the April 2004 rating 
decision was perfected; therefore, the effective date for the 70 
percent rating cannot be the January 14, 2003.

With regards to whether the effective date can be earlier than 
April 10, 2006, an informal claim for an increased rating was 
received April 10, 2006, followed by a formal claim received 
April 17, 2006.  There is no indication that a claim for an 
increased rating was received between the April 2004 rating 
decision and the April 2006 claim.  As noted above, the evidence 
does not show that the February 2006 and April 2007 substantive 
appeals, which could conceivably be considered informal claims 
for an increase, were ever received by the RO.  

Therefore, the remaining question for the Board to consider is 
whether it is factually ascertainable that an increase in 
disability occurred within the year prior to the claim being 
received in April 2006.  In this case, the evidence shows that 
the Veteran does not receive any psychiatric treatment.  There is 
no medical evidence from the year preceding the increased rating 
claim related to the Veteran's PTSD related to the Veteran's PTSD 
symptomatology.  In sum, there is no evidence to show any 
increase in disability prior to the July 2006 VA examination.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to an effective date earlier than 
April 10, 2006, for the assignment of a 70 percent rating for 
PTSD, is denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for posttraumatic stress 
disorder is denied.

Entitlement to an effective date earlier than April 10, 2006, for 
the assignment of the 70 percent rating, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


